UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7170



PHENROY DAY,

                                                Plaintiff - Appellant,

          versus


PHILIP SPRATLEY, III; B. COLEMAN, Arresting
Officer who works for Chief of Police Menetti;
B. J. ROBERTS, Sheriff,

                                               Defendants - Appellees,

          and


CITY OF HAMPTON; COMMONWEALTH’S      ATTORNEY’S
OFFICE; SHERIFF’S OFFICE,

                                                            Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-99-1160-A)


Submitted:     October 18, 2001             Decided:   October 29, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Phenroy Day, Appellant Pro Se.     Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia; Samuel Lawrence
Dumville, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Phenroy Day appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.       We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Day v. City of Hampton, No. CA-99-1160-A (E.D.

Va. June 14, 2001).    We deny Day’s motion for appointment of appel-

late counsel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2